January 19, 2015 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: Chen, Li-Hsing, President and Chairman Lin, Mu-Chen, Chief Financial Officer Yu, Chien-Yang, Vice President and Director Chen, Kuan-Yu, Secretary and Director Re: San Lotus Holding Inc. Form 10-K for Fiscal Year Ended December 31, 2013 Filed April 7, 2014 File No. 333-176694 Ladies and Gentlemen: We are submitting this letter on behalf of San Lotus Holding Inc. (the " Company ") in response to comments from the staff (the " Staff ") of the Securities and Exchange Commission (the " Commission ") received in a conference call dated January 7, 2015 relating to the Company's Annual Report on Form 10-K filed with the Commission on April 7, 2014. The numbered paragraphs below correspond to the numbered comments in the conference call and the Staff's comments are presented in bold italics. Form 10-K for the period ended December 31, 2013 Financial Statements 1. We note your response to prior comment 4. Please note that assets that are transferred where the seller in substance controls the asset directly after the transfer should be recorded at their carried over historical values, which is the seller's carrying values, pursuant to guidance within SAB Topic 5G and ASC 805-30-5, which applies to your situation by analogy. We remain unclear why your accounting is appropriate under GAAP in light of the relevant authoritative accounting literature. Please tell us how you considered this literature in your accounting and restate your balance sheets at December 31, 2013 and the subsequent quarters ending in 2014, as appropriate, to properly reflect the value of each land purchase at its historical carrying value (the historical cost of the seller). Prior to restating, please tell us the historical cost to the seller for each land purchase and how such historical cost was determined. In determining whether the guidance within SAB Topic 5G and ASC 805-305 applies to the Company's transactions in 2013 and 2014, the Company hereby provides Staff with the following information showing each seller's ownership in the assets sold and seller's and majority shareholders' respective ownership in the Company before and after each transaction. Due to the complexity of ownership in the assets at issue in each transaction and the resulting share ownership changes in the Company, we ask for Staff's kind guidance in determining whether the assets should be recorded at their historical cost in accordance with SAB Topic 5G and ASC 805-305. Should Staff be satisfied with the information provided herein and deems restating necessary, the Company shall collect evidence on the historical cost for each land purchase and specify how such historical cost was determined. 1 SEPTEMBER 17, 2013 TRANSACTION Total outstanding shares before and after the transaction: Before After 14,572,130 45,278,582 Shareholders with over 10% ownership in the Company: Before Transaction Name Shares Ownership Chen, Kuan-Yu 7,054,132 48.4% Yu, Chien-Yang 3,578,970 24.6% Chiang, Yu-Chang 2,600,000 17.8% After Transaction Name Shares Ownership Chen, Kuan-Yu 7,054,132 15.6% Yu, Chien-Yang 22,436289 49.6% Chang, Cheng-Sung 10,680,908 23.6% Seller's ownership of the asset in the transaction Name Ownership Chang, Cheng-Sung 41.9% Liao, Chi-Sheng 41.9% Yu, Chien-Yang 7.7% Da Chuang Business Management Consultant Co., Ltd. 8.5% Seller's ownership in the Company before and after transaction: Name Before After Chang Cheng-Sung - 23.6% Liao Chi-Sheng - - Yu Chien-Yang 24.6% 49.6% 2 OCTOBER 29, 2013 TRANSACTION Total outstanding shares before and after the transaction: Before After 45,278,582 64,432,728 Shareholders with over 10% ownership in the Company: Before Transaction Name Shares Ownership Chen, Kuan-Yu 7,054,132 15.6% Yu, Chien-Yang 22,436289 49.6% Chang, Cheng-Sung 10,680,908 23.6% After Transaction Name Shares Ownership Chen, Kuan-Yu 7,054,132 11.1% Yu, Chien-Yang 23,877,433 37.6% Chang, Cheng-Sung 10,680,908 16.8% Seller's ownership of the asset in the transaction Name Ownership Da Chuang Business Management Consulting Co., Ltd 27.7% Yu, Chien-Yang 72.7% Seller's ownership in the Company before and after transaction: Name Before After Yu Chien-Yang 49.6% 37.6% 3 DECEMBER 27, 2013 TRANSACTION Total outstanding shares before and after the transaction: Before After 64,432,728 96,859,485 Shareholders with over 10% ownership in the Company: Before Transaction Name Shares Ownership Chen, Kuan-Yu 7,054,132 11.1% Yu, Chien-Yang 23,877,433 37.6% Chang, Cheng-Sung 10,680,908 16.8% After Transaction Name Shares Ownership Yu, Chien-Yang 27,073,661 28.0% Chang, Cheng-Sung 10,680,908 11.0% Seller's ownership of the asset in the transaction Name Ownership Yu, Chien-Yang 100% Seller's ownership in the Company before and after transaction: Name Before After Yu Chien-Yang 37.6% 28.0% 4 MARCH 13, 2014 TRANSACTION Total outstanding shares before and after the transaction: Before After 96,859,485 236,224,067 Shareholders with over 10% ownership in the Company: Before Transaction Name Shares Ownership Yu, Chien-Yang 27,073,661 28.0% Chang, Cheng-Sung 10,680,908 11.0% After Transaction Name Shares Ownership Yu, Chien-Yang 51,786,164 21.9% DA TEH FU CO., LTD. 80,134,630 33.9% Seller's ownership of the asset in the transaction Name Ownership Lo, Fun-Ming 100% Seller's ownership in the Company before and after transaction: Name Before After Lo, Fun-Ming - 33.9% 5 AUGUST 11, 2014 TRANSACTION Total outstanding shares before and after the transaction: Before After 236,224,067 836,820,542 Shareholders with over 10% ownership in the Company: Before Transaction Name Shares Ownership Yu, Chien-Yang 51,786,164 21.9% DA TEH FU CO., LTD. 80,134,630 33.9% After Transaction Name Shares Ownership Yu, Chien-Yang 290,511,893 34.7% Lo, Fun-Ming 22,649,1620 27.1% Seller's ownership of the asset in the transaction Name Ownership Lo, Fun-Ming 51.1% Yu, Chien-Yang 22.1% Mao Ren International Inc. 0.3% Chen, Kuan-Yu 26.5% Seller's ownership in the Company before and after transaction: Name Before After Lo, Fun-Ming 33.9% 36.6% Yu, Chien-Yang 21.9% 34.7% Mao Ren International Inc. - 0.5% Chen, Kuan-Yu 3.0% 0.8% 6 Should the Staff have additional questions or comments regarding the foregoing, please do not hesitate to contact the undersigned at 011-886-0 3-4072339 ext.202 , or, in his absence, Chen, Kuan-Yu at 011-886- 0 3-4072339, donchen77@gmail.com . cc: Chen, Li-Hsing, President and Chairman Lin, Mu-Chen, Chief Financial Officer Yu, Chien-Yang, Vice President and Director Chen, Kuan-Yu, Secretary and Director Sincerely San Lotus Holding Inc. /s/ Chen, Li-Hsing Chen, Li-Hsing Email:rayc1179@gmail.com
